Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2019 and 02/12/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 uses “work part” and “wear part” interchangeably. Examiner is interpreting the claim such that each recital of “wear part” actually recites “work part”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  
Claim 7 currently recites “The work part of any one of claims 2,”. Examiner is interpreting this claim as reciting “The work part of claim 2,”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  
Claim 8 currently recites “The work part of any one of claims 1,”. Examiner is interpreting this claim as reciting “The work part of claim 1,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2007106919A1, herein referred to as Wimmer.
Regarding Claim 1, Wimmer discloses a replaceable work part (6) for a jaw assembly of a demolition tool, comprising:
a base (Fig. 1, Num. 8);
a tooth portion (Fig. 2, Num. 16) provided on an upper side of the base (Fig. 1, Num. 8);
a first mounting leg (Fig. 2, Num. 12 of rearward 16)  extending downward from the base (8); and
a second mounting leg (Fig. 2, Num. 12 of forward 16) extending downward from the base (8), the second mounting leg being spaced from the first mounting leg in a front-rear direction of the work part (See configuration of multiple element 12’s of Fig. 2),
wherein the first mounting leg (Fig. 2, Num. 12 of rearward 16) defines a first recess opening (Fig. 2, Num. 9) towards a rear side of the wear part (6), the first recess (9) being configured for engagement with a first mounting structure (11) formed on a jaw (1) of the jaw assembly when the wear part (6) is slid onto the jaw in the front-rear direction (See Page 6, lines 216-217 of translation) (See Page 6, line 247- Page 7 line 255 of translation) (See Page 8, lines 290-301 of translation) , and
(Fig. 2, Num. 12 of forward 16) defines a second recess opening (Fig. 2, Num. 9) towards the rear side of the wear part (6), the second recess (9) being configured for engagement with a second mounting structure (11) formed on the jaw (1) when the work part (6) is slid onto the jaw in the front-rear direction (See Page 6, lines 216-217 of translation) (See Page 6, line 247- Page 7 line 255 of translation) (See Page 8, lines 290-301 of translation).
Regarding Claim 2, Wimmer discloses the work part of claim 1, further comprising an abutment surface (14) extending substantially orthogonal to the front-rear direction and being configured for abutment (See Fig. 4-5, Num. 14), with at least one locking member (Page 8, line 291: “screws of locking plates 14”) for locking the work part (6) in the front-rear direction after sliding onto the jaw (1) (See Page. 7, line 283-Page 8, line 301 of translation).
Regarding Claim 3, Wimmer discloses the work part of claim 2, further comprising at least one attachment portion (15) disposed adjacent to the abutment surface (14), the at least one attachment portion (15) being configured to engage a fastening element for fastening the at least one locking member (Page 8, line 291: “screws of locking plates”) abutting against the abutment surface (14) to the work part (6) (See Page 7, lines 263-266, 273-282 of translation) (See Page 8, lines 290-301 of translation) .
Regarding Claim 4, Wimmer discloses the work part of claim 3, wherein the at least one attachment portion (15) includes a pair of attachment portions respectively provided on opposite sides of the work part (6) in a transverse direction (See Fig. 4, multiple num. 15).
Regarding Claim 5, Wimmer discloses the work part of claim 3, wherein the at least one attachment portion (15) includes a support surface configured to support the locking (Page 8, line 291: “screws of locking plates” of translation) and a receiving portion formed in the support surface and configured to receive the fastening element (See Page. 6, lines 220-229 of translation) (See Page. 7, lines 263-266, 273-282 of translation).
Regarding Claim 6, Wimmer discloses the work part of claim 5, wherein the support surface (of attachment portion 15) is perpendicular to the abutment surface (14) (See Fig. 4).
Regarding Claim 7, Wimmer discloses the work part of any one of claim 2, wherein the abutment surface (14) is formed on a plate-like portion (See Page 7, lines 263-266 of translation) extending downward from the base (8), the plate-like portion being disposed between the first mounting leg (Fig. 2, Num. 12 of rearward 16) and the second mounting leg (Fig. 2, Num. 12 of forward 16) in the front-rear direction (See Fig. 4, placement of 14).
Regarding Claim 8, Wimmer discloses the work part of any one of claim 1, further comprising a tip (See Page 6, line 220 of translation) extending forward from the first mounting leg (Fig. 2, Num. 12 of rearward 16).
Regarding Claim 9, Wimmer discloses the work part of claim 8, wherein the tip (See Page 6, line 220 of translation), the first mounting leg (Fig. 2, Num. 12 of rearward 16) and the tooth portion (16) are integrally formed with the base (8). It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 396, 328 (CCPA 1973).
Regarding Claim 10, Wimmer discloses the work part of claim 1, wherein the first mounting leg (Fig. 2, Num. 12 of rearward 16) includes a laterally extended portion (end portion of 12) extending outward from the first recess (9), the laterally extended portion defining a rear surface configured for alignment with a corresponding front surface of the first mounting structure (11) (See annotated Fig. 2 below).

    PNG
    media_image1.png
    685
    886
    media_image1.png
    Greyscale


Regarding Claim 11, Wimmer discloses the work part of claim 1, wherein the first mounting leg (Fig. 2, Num. 12 of rearward 16) is formed as a hook-shaped member (See Fig. 2) that extends downward from the base (Fig. 1, Num. 8) and defines the first recess (9)
Regarding Claim 12, Wimmer discloses the work part of claim 1, wherein the second mounting leg (Fig. 2, Num. 12 of forward 16)  includes a plurality of hook-shaped portions laterally spaced from each other (See Fig. 2), each hook-shaped portion being configured to engage the second mounting structure (11). Meriam-Webster defines “hook” as “a curved or bent device for catching, holding, or pulling”. The mounting leg of Wimmer thereby meets this definition, and thus the limitation of the claim is met.
Regarding Claim 13, Wimmer discloses the work part of claim 1, further comprising a plate portion (7) laterally extending from the base (8) towards outer peripheral edges of the work part (6), the plate portion (7) being configured for alignment with bases of a pair of work modules (13, 19) to be mounted on respective left and right arms of the jaw (Num. 1, Num. 2) after sliding the work part (6) onto the jaw (See Fig. 2).
Regarding Claim 14, Wimmer discloses a jaw assembly (See Fig. 1) of a demolition tool (See Page 1 , line 14 of translation), comprising:
a first jaw (1) and a second jaw (2) pivotably connected to the first jaw (1) (See Page 1, line 15 of translation);
the work part (6) of claim 1 mounted to at least one of the first jaw and the second jaw (1) by being slid onto the same in a front-rear direction (See Page 8, lines 290-301 of translation); and
at least one locking member (Page 8, line 291: “screws of locking plates”) for locking the work part (6) in the front-rear direction after being slid onto the at least one of the first jaw (1) and the second jaw (See Page 6, lines 216-217 of translation) (See Page 8, lines 290-301 of translation)
Regarding Claim 15, Wimmer discloses the jaw assembly of claim 14, wherein the locking member (Page 8, line 291: “screws of locking plates 14”) is a wedge-shaped locking member inserted into the jaw assembly from below (See Fig. 4, Num. 14) (See Page 7, lines 263-266 of translation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20140231564A1 – shows similar jaw configuration.
US20070245568A1 – shows similar teeth configuration.
US6092290A – shows similar locking mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725